UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Statements 24 Franklin Strategic Mortgage Portfolio 3 Notes to Financial Statements 28 Performance Summary 8 Shareholder Information 42 Your Fund’s Expenses 11 Financial Highlights and Statement of Investments 13 | 1 Semiannual Report Franklin Strategic Mortgage Portfolio Your Fund’s Goal and Main Investments: Franklin Strategic Mortgage Portfolio seeks high total return (a combination of high current income and capital appreciation) relative to the performance of the general mortgage securities market by investing at least 80% of its net assets in a portfolio of mortgage securities. The Fund invests substantially in mortgage securities that are issued or guaranteed by the U.S. government, its agencies or instrumentalities, which include mortgage pass-through securities representing interests in “pools” of mortgage loans issued or guaranteed by the Government National Mortgage Association (Ginnie Mae), Fannie Mae and Freddie Mac. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Strategic Mortgage Portfolio’s semiannual report for the period ended March 31, 2014. Performance Overview For the six months under review, Franklin Strategic Mortgage Portfolio –Class A delivered a +2.55% cumulative total return. In comparison, the Fund’s new primary benchmark, the Barclays U.S. Mortgage-Backed Securities (MBS) Fixed Rate Index, which measures the performance of investment grade fixed-rate mortgage-backed pass-through securities of Ginnie Mae, Fannie Mae and Freddie Mac, had a +1.16% total return. 2, 3 We replaced the previous benchmark, the Citigroup U.S. Broad Investment Grade (USBIG) Mortgage Index, because the new benchmark is more widely used in the industry. For the six-month period, the Citigroup USBIG Mortgage Index posted a +1.06% total return. 2, 4 The Lipper U.S. Mortgage Funds Classification Average, which consists of funds chosen by Lipper that invest primarily in mortgages and securities issued or guaranteed by the U.S. government and certain federal agencies, 1 returned +1.26%. 5 The Barclays U.S. Treasury Index, the U.S. Treasury component of the Barclays U.S. Government Index, had a +0.58% total return. 2, 3, 6 You can find the Fund’s long-term performance data in the Performance Summary beginning on page 8. Portfolio Bre a kdown Based on Total Investments as of 3/31/14 Fe d eral National Mort g a g e Association (Fannie Mae) 48.0% Asset-Backe d & C ommercial Mort g a g e-Backe d S ecurities 29.6% Fe d eral Home Loan Mort g a g e C or p . (Fre dd ie Mac) 15.5% Government National Mort g a g e Association (Ginnie Mae) 3.7% C ommon S tocks 0.2% S hort-Term Investments 3.0% Economic and Market Overview The U.S. economy showed ongoing signs of recovery during the six-month period ended March 31, 2014, although abnormally cold weather suppressed The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 some economic activity beginning in January. Strong consumer and business spending and rising inventories underpinned economic growth in the fourth quarter of 2013. Retail sales for the period generally rose, especially toward the end of 2013, but missed expected levels in 2014. The unemployment rate declined to 6.7% in March 2014 from 7.2% in September 2013. 7 Inflation remained well below the U.S. Federal Reserve Boards (Feds) 2.0% target. In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government though September 2014. Congress then approved suspension of the debt ceiling until March 2015. Long-term Treasury yields rose late in 2013 as the Fed announced that it would reduce its bond purchases $10 billion a month beginning in January 2014 while keeping interest rates low. However, yields declined through period-end as investors shifted from emerging market assets to less risky assets because of concerns over emerging market growth prospects and the potential impact of the Feds reductions to its asset purchase program. Although economic data in early 2014 were soft resulting from severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact in the March meeting while saying the Fed might quicken the expected pace of the central banks rate-hike cycle and adopting a more qualitative approach to rate-hike guidance. The 10-year Treasury yield rose from 2.64% at the beginning of the period to a high of 3.04% on December 31, 2013, mainly because of an improved economic environment and market certainty about the Feds plans. However, some weakening economic data, possibly due to bad weather, and increasing political tension in Ukraine contributed to the 10-year U.S. Treasury yields decline to 2.73% at period-end. Investment Strategy We invest at least 80% of the Funds net assets in mortgage securities. The Fund invests substantially in mortgage securities that are issued or guaranteed by the U.S. government, its agencies or instrumentalities, which include mortgage pass-through securities representing interests in pools of mortgage loans issued or guaranteed by the Government National Mortgage Association (Ginnie Mae), Fannie Mae and Freddie Mac. 1 We may also invest in other types of mortgage securities that may be issued by private issuers, in U.S. Treasuries and in mortgage loans. At least 80% of total assets are invested in securities rated BBB or higher by Standard & Poors (S&P), or Baa by Moodys Investors Service (Moodys), independent credit rating agencies. Within these parameters, we rely on our research to help us identify attractive investment opportunities. 4 | Semiannual Report Managers Discussion Economic indicators over the period broadly supported the U.S. economys modest recovery. Much of the U.S. economic data released during the first quarter of 2014 was softer than many observers predicted and likely reflected the transitory effects of severe winter weather across much of the nation. However, despite the soft patch, employment data generally indicated continued labor market improvement. Consumers financial situations in the fourth quarter of 2013 also continued to show meaningful improvement, which we thought could support consumption trends. Manufacturing activity rebounded over the period after an initial slowdown attributed to the severe weather experienced in the first quarter of 2014 and an inventory buildup that accumulated late in 2013. Housing data were weaker than expected, which we think also reflected the adverse weather as well as higher mortgage interest rates, although home prices rose compared to the previous year. In a sign of more confidence in the economic outlook, the Fed revised its quantitative easing policy by reducing its monthly asset purchases starting in January. The reduction was split evenly between MBS and Treasuries. The Fed also reiterated that it was not following a preset course and emphasized that future decisions would continue to be contingent on new economic data. MBS performance was positive during the period and outperformed similar duration Treasuries. In our view, agency mortgages were fully valued. Investor awareness about the timeline for tapering reduced anxiety. Questions still remained, however, about the demand source for agency MBS after the Fed ends its buying program. We felt demand from banks, mortgage real estate investment trusts, overseas investors and domestic money managers would need to rise to compensate for the Feds reduced presence in the MBS sector. The recent decline in gross issuance may contribute to tighter spreads, but we believed recent spreads at period-end did not adequately compensate investors for the risks. As interest rates and mortgage rates have moved higher, actual prepayment levels have declined and could, in our opinion, allow investors to keep a greater portion of their income. The Funds exposures to commercial mortgage-backed securities (CMBS) and non-agency residential mortgage-backed securities (RMBS) were significant contributors to performance. Our adjustable-rate MBS positions also benefited returns. Although the Funds conventional fixed-rate MBS sector allocation detracted from performance, our security selection within the sector was positive. The Funds shorter duration positioning detracted from performance over the period as interest rate movements had a negative impact. What is duration? Duration is a measure of a bonds price sensitivity to interest rate changes. In general, a portfolio of securities with a lower duration can be expected to be less sensitive to interest rate changes than a portfolio with a higher duration. Semiannual Report | 5 Dividend Distributions* 10/1/13–3/31/14 Dividend per Share (cents) Month ** Class A Class A1 Class C Advisor Class October 3.4787 3.6810 3.1614 3.6788 November 4.2028 4.3924 3.9062 4.3897 December** 5.5047 5.7107 5.1784 5.7085 Ja n uary 3.5549 3.7597 3.3255 3.7590 February 3.4932 3.6724 3.2018 3.6688 March 3.3360 3.5373 2.9654 3.5363 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual dis- tributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. **Includes an additional 1.61 cent per share distribution to meet excise tax requirements. Franklin Strategic Mortgage Portfolio’s broad mortgage strategy looks across all mortgage opportunities to find relative value. The investment team continued to look for strong cash flow fundamentals and valuations seeking to uncover attractive valuations across the mortgage investment universe. We increased our allocation to 3.5% coupon securities and reduced our exposure to 3.0% MBS. The portfolio’s heaviest mortgage allocations were in 15-year 3.0% and 30-year 4.0% coupon securities. The Fund remained allocated to CMBS, and the sector’s credit fundamentals showed signs of improvement. We believe commercial real estate fundamentals could slowly and steadily improve over the intermediate term. We added select securities in the CMBS sector as well as fundamentally sound bonds at what we considered attractive valuations in non-agency RMBS as improved home prices lent support to the non-agency RMBS sector’s underlying fundamentals. The Fund continued to employ a flexible investment approach seeking to take advantage of what we felt were additional investment opportunities in nonagency mortgage securities, non-investment grade mortgage securities and non-U.S. dollar-denominated mortgage securities while maintaining core holdings in agency MBS. 6 | Semiannual Report Thank you for your continued participation in Franklin Strategic Mortgage Portfolio. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Securities owned by the Fund but not shares of the Fund are guaranteed by the U.S. government, its agencies or instrumentalities as to the timely payment of principal and interest. Although U.S. government-sponsored entities may be chartered or sponsored by acts of Congress, their securities are neither insured nor guaranteed by the U.S. Treasury. Please refer to the Funds prospectus for a detailed discussion regarding various levels of credit support for govern- ment agency or instrumentality securities. The Funds yield and share price are not guaranteed and will fluctuate with market conditions. 2. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 3. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 4. © Citigroup Index LLC 2014. All rights reserved. 5. Source: Lipper, a Thomson Reuters Company. For the six-month period ended 3/31/14, this category consisted of 130 funds. Lipper calculations do not include sales charges or subsidization by a funds manager. The Funds performance relative to the average might have differed if these or other factors had been considered. 6. Treasuries, if held to maturity, offer a fixed rate of return and fixed principal value; their interest payments and principal are guaranteed. The Funds investment return and share price fluctuate with market conditions. 7. Source: Bureau of Labor Statistics. Semiannual Report | 7 Performance Summary as of 3/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 3/31/14 9/30/13 Change A ( n /a) $ $ -$ A1 (FSMIX) $ $ -$ C ( n /a) $ $  Advisor ( n /a) $ $ -$ Distributions Share Class Dividend Income A (10/1/133/31/14) $ A1 (10/1/133/31/14) $ C (10/1/133/31/14) $ Advisor (10/1/133/31/14) $ 8 | Semiannual Report Performance Summary (continued) Performance as of 3/31/14 1 Cumulative total retur n excludes sales charges. Average a nn ual total retur n i n cludes maximum sales charges. Class A/A1: 4.25% maximum i n itial sales charge. Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Total Annual Cumulative Average Annual Operating Expenses 4 Share Class Total Return 2 Total Return 3 (with waiver) (without waiver) A 5 0.97 % 0.98 % 6-Mo n th + 2.55 % -1.85 % 1-Year + 1.91 % -2.45 % 5-Year + 39.40 % + 5.96 % 10-Year + 49.51 % + 3.65 % A1 0.72 % 0.73 % 6-Mo n th + 2.56 % -1.83 % 1-Year + 2.17 % -2.20 % 5-Year + 41.25 % + 6.23 % 10-Year + 53.94 % + 3.95 % C 1.37 % 1.38 % 6-Mo n th + 2.35 % + 1.35 % 1-Year + 1.51 % + 0.54 % Si n ce I n ceptio n (2/1/12) + 6.62 % + 3.01 % Advisor 6 0.72 % 0.73 % 6-Mo n th + 2.67 % + 2.67 % 1-Year + 2.17 % + 2.17 % 5-Year + 41.24 % + 7.15 % 10-Year + 53.92 % + 4.41 % Distribution 30-Day Standardized Yield 8 Share Class Rate 7 (with waiver) (without waiver) A 4.00 % 2.29 % 2.29 % A1 4.24 % 2.54 % 2.54 % C 3.71 % 1.98 % 1.98 % Advisor 4.43 % 2.66 % 2.66 % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. The Fund’s share price and yield will be affected by interest rate movements and mortgage prepayments. During periods of declining interest rates, principal prepayments tend to increase as borrowers refinance their mortgages at lower rates; therefore the Fund may be forced to reinvest returned principal at lower interest rates, reducing income. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Fund’s share price may decline. Changes in the financial strength of a bond issuer or in a bond’s credit rating may affect its value. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. The Fund’s prospectus also includes a description of the main investment risks. Class A: The Fund began offering a new Class A share on 2/1/12 with a 25 basis point (0.25%) Rule 12b-1 fee. Prior to that date, the Fund offered a Class A share (renamed Class A1). Class A1 (formerly Class A): Effective 2/1/12, Class A shares closed to new investors and were renamed Class A1. Class C: These shares have higher fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. Figures are as stated in the Fund’s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Performance quotations for Class A shares reflect the following methods of calculation: (a) For periods prior to 2/1/12, a restated figure is used based on Class A1 performance and including the Class A Rule 12b-1 fee, and (b) for periods after 2/1/12, actual Class A performance is used, reflecting all charges and fees applicable to that class. Since 2/1/12 (commencement of sales), the cumulative and average annual total returns of Class A shares were +7.53% and +1.36%. 6. Effective 2/1/12, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 fee. Performance quotations for this class reflect the following methods of calculation: a) For periods prior to 2/1/12, a restated figure is used based on the Fund’s oldest share class, Class A1, excluding the effect of its maximum initial sales charge; and b) for periods after 2/1/12, actual Advisor Class performance is used, reflecting all charges and fees applicable to that class. Since 2/1/12 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +8.11% and +3.68%. 7. Distribution rate is based on an annualization of the sum of distributions per share for the last 30 days of March and the maximum offering price (NAV for classes C and Advisor) per share on 3/31/14. 8. The 30-day standardized yield for the 30 days ended 3/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund’s rate of investment income, and it may not equal the Fund’s actual income distribution rate (which reflects the Fund’s past dividends paid to shareholders) or the income reported in the Fund’s financial statements. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13–3/31/14 A Actual $ 1,000 $ 1,025.50 $ 5.35 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,019.65 $ 5.34 A1 Actual $ 1,000 $ 1,025.60 $ 4.09 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,020.89 $ 4.08 C Actual $ 1,000 $ 1,023.50 $ 7.32 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,017.70 $ 7.29 Advisor Actual $ 1,000 $ 1,026.70 $ 4.09 Hypothetical (5% retur n before expe n ses) $ 1,000 $ 1,020.89 $ 4.08 *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.06%; A1: 0.81%; C: 1.45%; and Advisor: 0.81%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 12 | Semiannual Report Franklin Strategic Mortgage Portfolio Financial Highlights Six Months Ended Year Ended March 31, 2014 September 30, Class A (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.37 $ 9.69 $ 9.47 Income from investment operations b : Net investment income 0.114 0.229 0.172 Net realized and unrealized gains (losses) 0.112 (0.202 ) 0.255 Total from investment operations 0.226 0.027 0.427 Less distributions from net investment income (0.236 ) (0.347 ) (0.207 ) Net asset value, end of period $ 9.36 $ 9.37 $ 9.69 Total return c 2.55 % 0.28 % 4.57 % Ratios to average net assets d Expenses 1.06 % e 0.96 % 1.01 % Net investment income 2.52 % 2.04 % 2.07 % Supplemental data Net assets, end of period (000’s) $ 7,893 $ 8,627 $ 4,856 Portfolio turnover rate 243.08 % 674.91 % 594.80 % Portfolio turnover rate excluding mortgage dollar rolls f 70.47 % 252.41 % 167.39 % a For the period February 1, 2012 (effective date) to September 30, 2012. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payment by affiliate rounds to less than 0.01%. f See Note 1(e) regarding mortgage dollar rolls. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Strategic Mortgage Portfolio Financial Highlights (continued) Six Months Ended March 31, 2014 Year Ended September 30, Class A1 (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.38 $ 9.69 $ 9.39 $ 9.09 $ 8.75 $ 8.80 Income from investment operations a : Net investment income 0.125 0.190 0.212 0.269 0.333 0.306 Net realized and unrealized gains (losses) 0.113 (0.129 ) 0.436 0.469 0.487 0.163 Total from investment operations 0.238 0.061 0.648 0.738 0.820 0.469 Less distributions from net investment income (0.248 ) (0.371 ) (0.348 ) (0.438 ) (0.480 ) (0.519 ) Net asset value, end of period $ 9.37 $ 9.38 $ 9.69 $ 9.39 $ 9.09 $ 8.75 Total return b 2.56 % 0.64 % 7.04 % 8.24 % 9.61 % 5.69 % Ratios to average net assets c Expenses 0.81 % d 0.71 % 0.76 % 0.65 % 0.70 % 0.67 % e Net investment income 2.77 % 2.29 % 2.32 % 2.85 % 3.76 % 4.16 % Supplemental data Net assets, end of period (000’s) $ 67,351 $ 75,609 $ 109,162 $ 102,529 $ 100,549 $ 101,961 Portfolio turnover rate 243.08 % 674.91 % 594.80 % 539.76 % 341.45 % 273.38 % Portfolio turnover rate excluding mortgage dollar rolls f 70.47 % 252.41 % 167.39 % 126.63 % 20.82 % 9.39 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. c Ratios are annualized for periods less than one year. d Benefit of waiver and payment by affiliate rounds to less than 0.01%. e Benefit of expense reduction rounds to less than 0.01%. f See Note 1(e) regarding mortgage dollar rolls. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Strategic Mortgage Portfolio Financial Highlights (continued) Six Months Ended Year Ended March 31, 2014 September 30, Class C (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.37 $ 9.69 $ 9.47 Income from investment operations b : Net investment income 0.103 0.167 0.155 Net realized and unrealized gains (losses) 0.114 (0.178 ) 0.247 Total from investment operations 0.217 (0.011 ) 0.402 Less distributions from net investment income (0.217 ) (0.309 ) (0.182 ) Net asset value, end of period $ 9.37 $ 9.37 $ 9.69 Total return c 2.35 % (0.11 )% 4.29 % Ratios to average net assets d Expenses 1.45 % e 1.36 % 1.41 % Net investment income 2.13 % 1.64 % 1.67 % Supplemental data Net assets, end of period (000’s) $ 2,127 $ 2,137 $ 1,540 Portfolio turnover rate 243.08 % 674.91 % 594.80 % Portfolio turnover rate excluding mortgage dollar rolls f 70.47 % 252.41 % 167.39 % a For the period February 1, 2012 (effective date) to September 30, 2012. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payment by affiliate rounds to less than 0.01%. f See Note 1(e) regarding mortgage dollar rolls. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Strategic Mortgage Portfolio Financial Highlights (continued) Six Months Ended Year Ended March 31, 2014 September 30, Advisor Class (unaudited) a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 9.37 $ 9.69 $ 9.47 Income from investment operations b : Net investment income 0.117 0.252 0.149 Net realized and unrealized gains (losses) 0.120 (0.201 ) 0.294 Total from investment operations 0.237 0.051 0.443 Less distributions from net investment income (0.247 ) (0.371 ) (0.223 ) Net asset value, end of period $ 9.36 $ 9.37 $ 9.69 Total return c 2.67 % 0.54 % 4.74 % Ratios to average net assets d Expenses 0.81 % e 0.71 % 0.76 % Net investment income 2.77 % 2.29 % 2.32 % Supplemental data Net assets, end of period (000’s) $ 1,980 $ 3,007 $ 1,281 Portfolio turnover rate 243.08 % 674.91 % 594.80 % Portfolio turnover rate excluding mortgage dollar rolls f 70.47 % 252.41 % 167.39 % a For the period February 1, 2012 (effective date) to September 30, 2012. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of waiver and payment by affiliate rounds to less than 0.01%. f See Note 1(e) regarding mortgage dollar rolls. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) Shares Value Common Stocks (Cost $231,613) 0.3% Mortgage REITs 0.3% America n Capital Age n cy Corp. 10,000 $ 214,900 Principal Amount* Asset-Backed Securities and Commercial Mortgage-Backed Securities 44.3% Finance 44.3% a A n thracite CDO II Ltd., 2002-2A, D, 144A, 6.97%, 12/24/37 280,500 279,972 a A n thracite Ltd., b 2004-1A, BFL, 144A, 0.705%, 3/23/39 348,816 342,750 c 2004-HY1A, E, 144A, 7.147%, 6/20/41 1,598,000 44,345 a ARCap Resecuritizatio n Trust, 2004-A1, A, 144A, 4.73%, 4/21/24 205,456 210,984 Ba n c of America Commercial Mortgage Trust, 2006-1, AJ, 5.46%, 9/10/45 1,000,000 1,066,296 2006-4, AJ, 5.695%, 7/10/46 450,000 468,008 2006-4, AM, 5.675%, 7/10/46 300,000 327,732 b Bear Stear n s Alt-A Trust, 2004-13, A2, 1.034%, 11/25/34 262,135 248,791 Bear Stear n s Commercial Mortgage Securities I n c., b 2006-PW11, AJ, 5.44%, 3/11/39 750,000 784,924 b 2006-PW12, AJ, 5.751%, 9/11/38 300,000 309,463 2006-PW13, AJ, 5.611%, 9/11/41 750,000 769,553 b 2007-PW16, AM, 5.716%, 6/11/40 750,000 837,213 b Bear Stear n s Commercial Mortgage Securities Trust, 2004-PWR3, E, 4.998%, 2/11/41 425,000 425,477 CitiFi n a n cial Mortgage Securities I n c., 2003-4, AF6, 4.993%, 10/25/33 507,173 519,728 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 440,000 442,333 b 2007-C6, AM, 5.694%, 6/10/17 500,000 551,791 b Citigroup Mortgage Loa n Trust I n c., 2006-WFH3, A3, 0.304%, 10/25/36 213,206 212,310 a 2013-A, A, 144A, 3.00%, 5/25/42 201,111 200,949 b Citigroup/Deutsche Ba n k Commercial Mortgage Trust, 2006-CD3, AJ, 5.688%, 10/15/48 450,000 432,229 a Cou n tryplace Ma n ufactured Housi n g Co n tract Trust, 2007-1, A3, 144A, 5.593%, 7/15/37 514,859 532,284 Cou n trywide Asset-Backed Certificates, b 2004-1, M1, 0.904%, 3/25/34 245,214 234,490 b 2004-7, MV3, 1.204%, 12/25/34 148,893 148,224 b 2004-14, M1, 0.664%, 6/25/35 242,157 239,175 2005-12, 1A3, 4.947%, 4/25/33 105,589 105,842 c Cou n trywide Home Loa n s, 2003-14, A3, 5.50%, 6/25/33 35,936 36,268 a,b Credit Suisse Mortgage Capital Certificates, 2009-15R, 3A1, 144A, 5.346%, 3/26/36 205,167 213,845 a Crest Ltd., 2003-2A, C2, 144A, 5.709%, 12/28/38 175,249 177,120 b 2004-1A, A, 144A, 0.565%, 1/28/20 82,397 81,575 b 2004-1A, B1, 144A, 0.725%, 1/28/40 750,000 736,316 a CT CDO III Ltd., 2005-3A, C, 144A, 5.471%, 6/25/35 280,000 280,378 a,b CT CDO IV Ltd., 2006-4A, A1, 144A, 0.467%, 10/20/43 407,696 396,387 b,c First Fra n kli n Mortgage Loa n Asset-Backed Certificates, 2005-FF6, M1, 0.574%, 5/25/36 272,796 268,941 b FNMA, 2007-1, NF, 0.404%, 2/25/37 307,623 306,985 a,b Fosse Master Issuer PLC, 2011-1A, A2, 144A, 1.637%, 10/18/54 (Great Britai n ) 588,234 590,352 Semiannual Report | 17 Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) (continued) Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Finance (continued) a,b G-force LLC, 2005-RR2, A3FL, 144A, 0.454%, 12/25/39 291,770 $ 282,068 a G-Force LLC, 2005-RRA, A2, 144A, 4.83%, 8/22/36 12,196 12,180 B, 144A, 5.09%, 8/22/36 300,000 302,400 C, 144A, 5.20%, 8/22/36 300,000 278,805 c GMAC Commercial Mortgage Securities Inc., b 2004-C3, D, 5.044%, 12/10/41 975,000 757,880 2005-C1, B, 4.936%, 5/10/43 800,000 355,594 Green Tree Financial Corp., 1996-9, M1, 7.63%, 8/15/27 388,860 429,591 1997-3, A6, 7.32%, 3/15/28 37,804 40,755 1997-6, A7, 7.14%, 1/15/29 25,061 26,454 1998-4, A7, 6.87%, 4/01/30 160,690 171,608 1999-3, A7, 6.74%, 2/01/31 143,910 145,072 Greenpoint Manufactured Housing, 1999-3, 1A7, 7.27%, 6/15/29 525,029 529,883 b Greenpoint Mortgage Funding Trust, 2005-HE4, 2A4C, 0.874%, 7/25/30 46,263 46,163 b Greenwich Capital Commercial Funding Corp., 2006-GG7, AJ, 5.82%, 7/10/38 400,000 414,806 AM, 5.82%, 7/10/38 200,000 217,935 b GSAA Home Equity Trust, 0.524%, 6/25/35 235,861 224,262 b GSAMP Trust, 2005-HE3, M2, 1.159%, 6/25/35 342,393 329,944 a,b Holmes Master Issuer PLC, 2010-1A, A2, 144A, 1.639%, 10/15/54 (Great Britain) 410,751 411,112 2011-1A, A2, 144A, 1.589%, 10/15/54 (Great Britain) 135,867 136,290 b Home Equity Mortgage Trust, 2004-4, M3, 1.129%, 12/25/34 623,352 561,013 JPMorgan Chase Commercial Mortgage Securities Corp., b 2005-LDP5, A, 5.393%, 12/15/44 300,000 304,687 b,c 2006-CB14, AM, 5.447%, 12/12/44 1,000,000 1,069,295 b 2006-CB14, B, 5.537%, 12/12/44 1,000,000 440,110 2006-CB17, AM, 5.464%, 12/12/43 490,000 510,511 b 2006-LDP7, AJ, 5.873%, 4/15/45 385,000 395,718 b JPMorgan Chase Commercial Mortgage Securities Trust, a 2003-LN1, H, 144A, 5.462%, 10/15/37 260,000 259,214 c 2006-CB16, B, 5.672%, 5/12/45 400,000 327,317 b JPMorgan Mortgage Acquisition Corp., 2006-ACC1, A4, 0.304%, 5/25/36 349,210 342,980 a,b Kildare Securities Ltd., 2007-1A, A2, 144A, 0.355%, 12/10/43 (Ireland) 230,246 229,031 a,b Lake Country Mortgage Loan Trust, 2005-HE1, M1, 144A, 0.934%, 12/25/32 71,397 70,997 b LB-UBS Commercial Mortgage Trust, a 2003-C7, L, 144A, 5.224%, 7/15/37 73,869 73,983 a 2004-C7, H, 144A, 5.239%, 10/15/36 274,000 280,916 2006-C1, AJ, 5.276%, 2/15/41 350,000 357,108 2006-C4, AJ, 5.857%, 6/15/38 500,000 528,519 Lehman ABS Corp., 2003-1, A1, 5.00%, 12/25/33 617,890 634,221 a,b LNR CDO Ltd., 2003-1A, DFL, 144A, 2.255%, 7/23/36 (Cayman Islands) 400,000 391,408 a,b Mach One Trust Commercial Mortgage-Backed, 2004-1A, G, 144A, 6.82%, 5/28/40 300,000 304,471 b Master Asset-Backed Securities Trust, 2004-HE1, M2, 1.249%, 9/25/34 250,000 245,479 18 | Semiannual Report Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) (continued) Principal Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Finance (continued) b Merrill Lynch Mortgage Investors Inc., 2003-A, 1A, 0.894%, 3/25/28 404,335 $ 396,890 b Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, 5.282%, 11/12/37 322,000 338,715 b ML-CFC Commercial Mortgage Trust, 2006-3, A1A, 5.409%, 7/12/46 163,294 177,819 b Morgan Stanley ABS Capital I Inc. Trust, 2003-HE1, M1, 1.354%, 5/25/33 459,313 429,239 2005-WMC, M2, 0.889%, 1/25/35 342,110 330,107 Morgan Stanley Capital I Trust, a 2005-RR6, AJ, 144A, 5.233%, 5/24/43 300,000 300,610 b 2006-HQ8, AJ, 5.497%, 3/12/44 399,000 409,592 a,b N-Star Real Estate CDO Ltd., 2006-6A, A1, 144A, 0.563%, 6/16/41 (Cayman Islands) 359,450 342,045 a,b Newcastle CDO Ltd., 2004-5A, 1, 144A, 0.574%, 12/24/39 158,563 154,582 b Novastar Home Equity Loan, 2004-4, M4, 1.804%, 3/25/35 500,000 493,647 Oakwood Mortgage Investors Inc., 1999-A, A3, 6.09%, 4/15/29 603,094 611,407 Residential Asset Securities Corp., 2004-KS1, AI4, 4.213%, 4/25/32 264,048 263,966 2004-KS8, AI6, 4.79%, 9/25/34 368,455 364,114 b 2005-AHL2, A2, 0.414%, 10/25/35 17,787 17,777 b Residential Funding Mortgage Securities II, 2002-HI5, M1, 6.14%, 1/25/28 132,324 135,040 2003-HI2, M2, 5.58%, 7/25/28 288,921 292,577 2004-HI3, A5, 5.48%, 6/25/34 203,416 212,016 b Soundview Home Equity Loan Trust, 2005-D01, M2, 0.604%, 5/25/35 208,691 208,729 a,b Springleaf Mortgage Loan Trust, 2013-1A, M4, 144A, 4.44%, 6/25/58 400,000 395,517 b,d Talisman 6 Finance, Reg S, 0.462%, 10/22/16 (Ireland) 298,377 EUR 394,146 b Travelers Mortgage Services Inc., 1998-5A, A, 2.53%, 12/25/18 46,466 46,606 Vanderbilt Mortgage Finance, 2002-A, M1, 7.12%, 4/07/32 147,477 156,528 2002-C, M1, 7.82%, 12/07/32 347,414 371,064 b Wachovia Bank Commercial Mortgage Trust, a 2003-C7, F, 144A, 5.004%, 10/15/35 200,000 203,322 2006-C23, AJ, 5.515%, 1/18/45 400,000 422,859 2006-C25, AJ, 5.86%, 5/15/43 300,000 316,191 5.727%, 5/15/16 400,000 387,025 b Wachovia Commercial Mortgage Securities Inc. Pass-Through Certificates, 2003-C9, D, 5.209%, 12/15/35 148,947 148,853 b WAMU Mortgage Pass-Through Certificates, 2005-AR8, 2A1A, 0.444%, 7/25/45 220,321 206,025 2005-AR19, A1A1, 0.424%, 12/25/45 428,330 407,214 Wells Fargo Mortgage Backed Securities Trust, b 04-W, A9, 2.762%, 11/25/34 253,730 262,870 b 05-AR9, 2A2, 2.641%, 10/25/33 378,677 374,706 b 2005-AR10, 2A3, 2.616%, 6/25/35 244,638 245,227 2007-3, 3A1, 5.50%, 4/25/37 76,583 79,445 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $33,259,399) 35,159,280 Semiannual Report | 19 Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) (continued) Principal Amount* Value Mortgage-Backed Securities 100.4% b Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 12.1% FHLMC, 1.875% - 2.313%, 11/01/16 - 11/01/25 741,122 $ 778,284 FHLMC, 2.32% - 2.405%, 4/01/18 - 1/01/32 278,337 281,356 FHLMC, 2.411%, 11/01/37 2,089,582 2,218,421 FHLMC, 2.421%, 5/01/37 1,003,391 1,071,257 FHLMC, 2.434% - 2.642%, 4/01/23 - 10/01/36 639,449 679,682 FHLMC, 2.655% - 2.658%, 1/01/28 - 8/01/31 170,487 177,992 FHLMC, 2.670%, 6/01/37 3,175,554 3,398,276 FHLMC, 2.695% - 3.294%, 1/01/18 - 4/01/31 707,106 746,771 FHLMC, 4.220% - 6.876%, 11/01/19 - 7/01/30 275,968 283,064 9,635,103 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 11.0% e FHLMC 30 Year, 3.50%, 4/15/44 750,000 753,867 FHLMC 30 Year, 6.50%, 2/01/19 49,120 55,023 e FHLMC Gold 30 Year, 4.00%, 4/01/41 2,000,000 2,075,391 e FHLMC Gold 30 Year, 4.50%, 4/01/40 1,150,000 1,226,188 FHLMC Gold 30 Year, 4.50%, 4/01/40 1,388,702 1,482,574 FHLMC Gold 30 Year, 5.00%, 10/01/33 - 7/01/35 211,060 230,456 FHLMC Gold 30 Year, 5.00%, 2/01/39 953,937 1,035,064 FHLMC Gold 30 Year, 5.50%, 9/01/33 85,030 94,390 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 394,739 437,902 FHLMC Gold 30 Year, 6.50%, 11/01/27 - 7/01/32 223,662 251,883 FHLMC Gold 30 Year, 7.50%, 10/01/25 - 8/01/32 360,382 404,192 FHLMC Gold 30 Year, 8.00%, 7/01/24 - 5/01/30 122,574 134,688 FHLMC Gold 30 Year, 8.50%, 10/01/17 - 6/01/21 61,504 66,024 FHLMC Gold 30 Year, 9.00%, 9/01/30 85,584 98,009 FHLMC Gold 30 Year, 9.50%, 12/01/16 - 4/01/25 158,347 170,156 FHLMC PC 30 Year, 8.50%, 5/01/17 181,719 194,225 FHLMC PC 30 Year, 9.00%, 6/01/16 228 240 FHLMC PC 30 Year, 9.50%, 8/01/19 7,333 7,420 8,717,692 b Federal National Mortgage Association (FNMA) Adjustable Rate 18.2% FNMA, 1.645% - 2.20%, 1/01/18 - 4/01/31 756,842 782,423 FNMA, 2.20% - 2.277%, 7/01/14 - 4/01/33 658,588 687,994 FNMA, 2.278% - 2.33%, 7/01/19 - 8/01/27 737,459 783,314 FNMA, 2.345% - 2.375%, 12/01/22 - 8/01/29 170,822 181,130 FNMA, 2.394%, 9/01/39 2,099,200 2,230,617 FNMA, 2.40% - 2.433%, 6/01/31 - 7/01/38 399,792 406,473 FNMA, 2.444%, 10/01/36 979,330 1,039,959 FNMA, 2.451% - 2.48%, 2/01/21 - 5/01/31 362,202 371,173 FNMA, 2.48%, 9/01/37 2,429,569 2,588,647 FNMA, 2.50% - 2.502%, 1/01/17 - 9/01/32 520,974 558,995 FNMA, 2.561%, 6/01/35 3,300,216 3,537,401 FNMA, 2.574% - 2.766%, 4/01/18 - 10/01/32 702,195 730,189 FNMA, 2.769% - 6.405%, 6/01/17 - 7/01/31 503,638 526,201 14,424,516 20 | Semiannual Report Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) (continued) Principal Amount* Value Mortgage-Backed Securities (continued) Federal National Mortgage Association (FNMA) Fixed Rate 53.6% e FNMA 15 Year, 3.00%, 4/01/28 $ FNMA 15 Year, 5.00%, 6/01/18 - 7/01/18 FNMA 15 Year, 5.50%, 5/01/14 - 2/01/18 FNMA 15 Year, 6.50%, 5/01/16 - 10/01/16 e FNMA 30 Year, 3.50%, 4/01/42 e FNMA 30 Year, 4.00%, 3/01/41 e FNMA 30 Year, 4.50%, 4/01/39 FNMA 30 Year, 5.00%, 4/01/34 FNMA 30 Year, 5.50%, 9/01/33 - 10/01/33 FNMA 30 Year, 5.50%, 10/01/33 FNMA 30 Year, 5.50%, 10/01/33 - 11/01/34 FNMA 30 Year, 5.50%, 11/01/34 FNMA 30 Year, 5.50%, 11/01/35 FNMA 30 Year, 6.00%, 10/01/34 FNMA 30 Year, 6.00%, 12/01/23 - 10/01/34 FNMA 30 Year, 6.00%, 5/01/35 - 8/01/35 FNMA 30 Year, 6.50%, 12/01/27 - 7/01/32 FNMA 30 Year, 6.50%, 7/01/32 - 8/01/32 FNMA 30 Year, 6.50%, 8/01/32 FNMA 30 Year, 7.50%, 8/01/25 - 5/01/32 FNMA 30 Year, 8.00%, 1/01/25 - 7/01/31 FNMA 30 Year, 8.50%, 11/01/26 - 11/01/28 FNMA 30 Year, 9.00%, 12/01/16 - 4/01/25 FNMA 30 Year, 9.50%, 11/01/21 - 4/01/30 FNMA 30 Year, 10.00%, 7/01/16 - 4/01/21 FNMA 30 Year, 10.50%, 4/01/22 - 5/01/30 FNMA 30 Year, 12.00%, 4/01/15 - 5/01/16 FNMA PL 30 Year, 10.00%, 9/01/20 b Government National Mortgage Association (GNMA) Adjustable Rate 0.1% GNMA, 1.625%, 11/20/25 - 7/20/27 Government National Mortgage Association (GNMA) Fixed Rate 5.4% GNMA I SF 15 Year, 7.00%, 4/15/14 GNMA I SF 15 Year, 8.00%, 9/15/15 GNMA I SF 30 Year, 6.50%, 1/15/24 - 9/15/32 GNMA I SF 30 Year, 7.00%, 5/15/17 - 2/15/32 GNMA I SF 30 Year, 7.50%, 10/15/23 - 10/15/29 GNMA I SF 30 Year, 8.00%, 1/15/17 - 9/15/27 GNMA I SF 30 Year, 8.25%, 1/15/21 - 5/15/21 GNMA I SF 30 Year, 8.50%, 3/15/17 - 7/15/24 GNMA I SF 30 Year, 9.00%, 9/15/16 - 8/15/28 GNMA I SF 30 Year, 10.00%, 12/15/18 GNMA I SF 30 Year, 10.50%, 1/15/16 e GNMA II SF 30 Year, 3.50%, 4/01/42 GNMA II SF 30 Year, 6.50%, 1/20/26 - 1/20/33 GNMA II SF 30 Year, 7.50%, 11/20/22 - 7/20/32 GNMA II SF 30 Year, 8.00%, 1/20/17 - 8/20/26 Semiannual Report | 21 Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) (continued) Principal Amount* Value Mortgage-Backed Securities (continued) Government National Mortgage Association (GNMA) Fixed Rate (continued) GNMA II SF 30 Year, 8.50%, 7/20/16 9,353 $ 9,408 GNMA II SF 30 Year, 9.00%, 11/20/19 - 3/20/25 2,461 2,727 GNMA II SF 30 Year, 10.50%, 6/20/20 18 18 4,265,273 Total Mortgage-Backed Securities (Cost $78,410,914) 79,688,063 Total Investments before Short Term Investments (Cost $111,901,926) 115,062,243 Shares Short Term Investments (Cost $3,517,888) 4.4% Money Market Funds 4.4% f,g I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio 3,517,888 3,517,888 Total Investments (Cost $115,419,814) 149.4% 118,580,131 Other Assets, less Liabilities (49.4)% (39,229,624) Net Assets 100.0% $ 79,350,507 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At March 31, 2014, the aggregate value of these securities was $8,516,207, representing 10.73% of net assets. b The coupon rate shown represents the rate at period end. c The bond pays interest and/or principal based upon the issuer’s ability to pay, which may be less than the stated interest rate or principal paydown. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from regis- tration. This security has been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At March 31, 2014, the value of this security was $394,146, representing 0.50% of net assets. e Security purchased on a to-be-announced (TBA) basis. See Note 1(c). f Non-income producing. g See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. At March 31, 2014, the Fund had the following financial futures contracts outstanding. See Note 1(d). Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts U.S. Treasury 30 Year Bo n d Lo n g 19 $ 2,531,156 6/19/14 $ 37,140 $ — 22 | Semiannual Report Franklin Strategic Mortgage Portfolio Statement of Investments, March 31, 2014 (unaudited) (continued) At March 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 1(d). Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro DBAB Buy 319,541 $ 426,492 4/22/14 $ $ — Euro DBAB Sell 319,541 419,494 4/22/14 — (20,750 ) Euro DBAB Sell 150,000 195,799 2/06/15 — (10,876 ) Euro DBAB Sell 150,000 196,493 2/05/16 — (10,369 ) U n realized appreciatio n (depreciatio n ) 13,752 (41,995 ) Net u n realized appreciatio n (depreciatio n ) $ (28,243 ) a May be comprised of multiple contracts using the same currency and settlement date. At March 31, 2014, the Fund had the following credit default swap contracts outstanding. See Note 1(d). Credit Default Swap Contracts Upfront Counter- Periodic Premiums party/ Notional Payment Expiration Paid Unrealized Unrealized Market Description Exchange Amount a Rate Date (Received) Appreciation Depreciation Value Rating b OTC Swaps Contracts to Sell Protection c Traded Index CMBX.NA.AJ.2 FBCO $ 125,000 1.09% 3/15/49 $ $ $ — $ Non Investment Grade a In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor’s (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index swaps. See Note 8 regarding other derivative information. See Abbreviations on page 41. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Strategic Mortgage Portfolio Financial Statements Statement of Assets and Liabilities March 31, 2014 (u n audited) Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 111,901,926 Cost - Sweep Mo n ey Fu n d (Note 3f) 3,517,888 Total cost of i n vestme n ts $ 115,419,814 Value - U n affiliated issuers $ 115,062,243 Value - Sweep Mo n ey Fu n d (Note 3f) 3,517,888 Total value of i n vestme n ts 118,580,131 Cash 23,444 Receivables: I n vestme n t securities sold 110,937 Capital shares sold 153,808 Divide n ds a n d i n terest 302,867 Due from brokers 43,700 U n realized appreciatio n o n forward excha n ge co n tracts 13,752 U n realized appreciatio n o n OTC swap co n tracts 6,341 Other assets 53 Total assets 119,235,033 Liabilities: Payables: I n vestme n t securities purchased 39,599,676 Capital shares redeemed 126,302 Ma n ageme n t fees 26,827 Distributio n fees 5,734 Tra n sfer age n t fees 20,283 Distributio n s to shareholders 39,530 Variatio n margi n 5,939 OTC Swaps (premiums received $18,578) 18,133 U n realized depreciatio n o n forward excha n ge co n tracts 41,995 Accrued expe n ses a n d other liabilities 107 Total liabilities 39,884,526 Net assets, at value $ 79,350,507 Net assets co n sist of: Paid-i n capital $ 105,906,854 Distributio n s i n excess of n et i n vestme n t i n come (994,720 ) Net u n realized appreciatio n (depreciatio n ) 3,175,631 Accumulated n et realized gai n (loss) (28,737,258 ) Net assets, at value $ 79,350,507 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Strategic Mortgage Portfolio Financial Statements (continued) Statement of Assets and Liabilities (continued) March 31, 2014 (u n audited) Class A: Net assets, at value $ Shares outsta n di n g Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ Class A1: Net assets, at value $ Shares outsta n di n g Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ Class C: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share a $ Advisor Class: Net assets, at value $ Shares outsta n di n g Net asset value a n d maximum offeri n g price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Strategic Mortgage Portfolio Financial Statements (continued) Statement of Operations for the six mo n ths e n ded March 31, 2014 (u n audited) I n vestme n t i n come: Divide n ds $ 13,000 I n terest 1,541,143 Paydow n gai n (loss) (74,460) Total i n vestme n t i n come 1,479,683 Expe n ses: Ma n ageme n t fees (Note 3a) 165,632 Distributio n fees: (Note 3c) Class A 10,288 Class C 6,661 Tra n sfer age n t fees: (Note 3e) Class A 6,025 Class A1 51,685 Class C 1,522 Advisor Class 1,720 Custodia n fees (Note 4) 538 Reports to shareholders 15,501 Registratio n a n d fili n g fees 50,976 Professio n al fees 18,883 Trustees’ fees a n d expe n ses 1,670 Other 19,804 Total expe n ses 350,905 Expe n ses waived/paid by affiliates (Note 3f) (1,078) Net expe n ses 349,827 Net i n vestme n t i n come 1,129,856 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts 1,355,306 Foreig n curre n cy tra n sactio n s (6,263) Futures co n tracts 129,008 Swap co n tracts 4,226 Net realized gai n (loss) 1,482,277 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts (492,116) Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (328) Net cha n ge i n u n realized appreciatio n (depreciatio n ) (492,444) Net realized a n d u n realized gai n (loss) 989,833 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 2,119,689 26 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Strategic Mortgage Portfolio Financial Statements (continued) Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (unaudited) September 30,2013 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts, foreig n curre n cy tra n sactio n s, futures co n tracts a n d swap co n tracts 1,482,277 (1,811,322) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (492,444) 29,071 Net i n crease (decrease) i n n et assets resulti n g from operatio n s 2,119,689 552,593 Distributio n s to shareholders from: Net i n vestme n t i n come: Class A (206,220) (230,712) Class A1 (1,861,832) (3,584,375) Class C (47,881) (64,353) Advisor Class (61,928) (73,980) Total distributio n s to shareholders (2,177,861) (3,953,420) Capital share tra n sactio n s: (Note 2) Class A (727,151) 3,973,626 Class A1 (8,209,808) (30,500,722) Class C (8,813) 666,801 Advisor Class (1,026,381) 1,802,603 Total capital share tra n sactio n s (9,972,153) (24,057,692) Net i n crease (decrease) i n n et assets (10,030,325) (27,458,519) Net assets: Begi nn i n g of period 89,380,832 116,839,351 E n d of period $ $ U n distributed n et i n vestme n t i n come (distributio n s i n excess of n et i n vestme n t i n come) i n cluded i n n et assets: E n d of period $ $ Semiannual Report | The accompanying notes are an integral part of these financial statements. | 27 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Strategic Mortgage Portfolio (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, the Franklin Strategic Mortgage Portfolio (Fund). The Fund offers four classes of shares: Class A, Class A1, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair 28 | Semiannual Report Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Semiannual Report | 29 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Purchased on a TBA Basis The Fund purchases securities on a to-be-announced (TBA) basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Sufficient assets have been segregated for these securities. d. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counter-party to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthi-ness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. However, absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets and Liabilities. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. 30 | Semiannual Report Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Derivative Financial Instruments (continued) Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Statement of Assets and Liabilities. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable on the Statement of Assets and Liabilities. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily Semiannual Report | 31 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Derivative Financial Instruments (continued) as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract are reflected on the Statement of Assets and Liabilities and represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss on the Statement of Operations. See Note 8 regarding other derivative information. e. Mortgage Dollar Rolls The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. f. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of March 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. 32 | Semiannual Report Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Paydown gains and losses are recorded separately on the Statement of Operations. Dividend income is recorded on the ex-dividend date. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Net investment income, not including class specific expenses, is allocated daily to each class of shares based upon the relative value of the settled shares of each class. Realized and unrealized gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. h. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. i. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. Semiannual Report | 33 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At March 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended March 31, 2014 September 30, 2013 Shares Amount Shares Amount Class A Shares: Shares sold 264,520 $ 2,482,173 768,479 $ 7,302,782 Shares issued i n rei n vestme n t of distributio n s 19,730 184,585 22,037 209,093 Shares redeemed (362,103) (3,393,909) (370,984) (3,538,249) Net i n crease (decrease) (77,853) $ (727,151) 419,532 $ 3,973,626 Class A1 Shares: Shares sold 224,639 $ 2,104,148 623,748 $ 5,978,862 Shares issued i n rei n vestme n t of distributio n s 175,262 1,640,608 331,822 3,162,632 Shares redeemed (1,275,822) (11,954,564) (4,155,798) (39,642,216) Net i n crease (decrease) (875,921) $ (8,209,808) (3,200,228) $ Class C Shares: Shares sold 25,713 $ 240,478 145,460 $ 1,395,082 Shares issued i n rei n vestme n t of distributio n s 4,780 44,725 6,397 60,754 Shares redeemed (31,449) (294,016) (82,835) (789,035) Net i n crease (decrease) (956) $ (8,813) 69,022 $ 666,801 Advisor Class Shares: Shares sold 9,865 $ 91,895 281,955 $ 2,695,910 Shares issued i n rei n vestme n t of distributio n s 1,599 14,967 4,184 39,884 Shares redeemed (120,878) (1,133,243) (97,480) (933,191) Net i n crease (decrease) (109,414) $ (1,026,381) 188,659 $ 1,802,603 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 34 | Semiannual Report Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % First $250 millio n % Over $250 millio n , up to a n d i n cludi n g $500 millio n % I n excess of $500 millio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for Class A and Class C shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ Semiannual Report | 35 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. For the period ended March 31, 2014, the Fund paid transfer agent fees of $60,952, of which $28,280 was retained by Investor Services. f. Investment in Institutional Fiduciary Trust Money Market Portfolio The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an affiliated open-end investment company. Management fees paid by the Fund are waived on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid directly or indirectly by the Sweep Money Fund. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended March 31, 2014, there were no credits earned. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At September 30, 2013, capital loss carryforwards were as follows: Capital loss carryforwards subject to expiratio n : $ Capital loss carryforwards n ot subject to expiratio n : Short term Lo n g term Total capital loss carryforwards $ 36 | Semiannual Report Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 5. I NCOME T AXES (continued) At March 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ 115,542,351 U n realized appreciatio n $ 3,578,450 U n realized depreciatio n (540,670) Net u n realized appreciatio n (depreciatio n ) $ 3,037,780 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of mortgage dollar rolls and paydown losses. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended March 31, 2014, aggregated $294,026,488 and $312,646,313, respectively. 7. C ONCENTRATION OF C REDIT R ISK The Fund has 29.6% of its portfolio invested in asset-backed and commercial mortgage-backed securities. Investments in these securities may subject the Fund to increased market volatility which may cause the Fund’s net asset value per share to fluctuate. These investments may be less liquid than other investments held by the Fund. 8. O THER D ERIVATIVE I NFORMATION At March 31, 2014, the Fund’s investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount I n terest rate co n tracts Variatio n margi n / Net assets Variatio n margi n / Net assets co n sist of - n et u n realized co n sist of - n et u n realized appreciatio n (depreciatio n ) $ a appreciatio n (depreciatio n ) $ — F oreig n excha n ge U n realized appreciatio n o n U n realized depreciatio n o n co n tracts forward excha n ge co n tracts / 13,752 forward excha n ge co n tracts 41,995 Credit co n tracts U n realized appreciatio n o n U n realized depreciatio n o n swap co n tracts 6,341 swap co n tracts — a Includes cumulative appreciation (depreciation) of futures contracts as reported in the Statement of Investments. Only current day’s variation margin is separately reported within the Statement of Assets and Liabilities. Semiannual Report | 37 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 8. O THER D ERIVATIVE I NFORMATION (continued) For the period ended March 31, 2014, the effect of derivative contracts on the Fund’s Statement of Operations was as follows: Change in Unrealized Derivative Contracts Realized Appreciation Not Accounted for as Gain (Loss) (Depreciation) Hedging Instruments Statement of Operations Locations for the Period for the Period I n terest rate co n tracts Net realized gai n (loss) from futures co n tracts / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts $ 129,008 $ (13,030) Foreig n excha n ge co n tracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (6,302) (324) Credit co n tracts Net realized gai n (loss) from swap co n tracts / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts 4,226 6,431 For the period ended March 31, 2014, the average month end fair value of derivatives represented 0.08% of average month end net assets. The average month end number of open derivative contracts for the period was 12. At March 31, 2014, the Fund’s OTC derivative assets and liabilities, are as follows: Gross and Net Amounts of Assets and Liabilities Presented in the Statement of Assets and Liabilities Assets a Liabilities a Derivatives Forward excha n ge co n tracts $ 13,752 $ 41,995 Swap Co n tracts 6,341 18,133 Total $ 20,093 $ 60,128 a Absent an event of default or early termination, OTC derivative assets and liabilities are presented gross and not offset in the Statement of Assets & Liabilities. 38 | Semiannual Report Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 8. O THER D ERIVATIVE I NFORMATION (continued) At March 31, 2014, the Fund’s OTC derivative assets which may be offset against the Fund’s OTC derivative liabilities and collateral received from the counterparty, is as follows: Amounts Not Offset in the Statement of Assets and Liabilities Gross and Net Amounts of Assets Presented Financial Financial in the Statement Instruments Instruments Cash Net Amount of Assets and Available for Collateral Collateral (Not less Liabilities Offset Received Received than zero) Counterparty DBAB $ $ $ — $ — $ — FBCO 6,341 (6,341) $ — — — Total $ $ $ — $ — $ — At March 31, 2014, the Fund’s OTC derivative liabilities which may be offset against the Fund’s OTC derivative assets and collateral pledged to the counterparty, is as follows: Amounts Not Offset in the Statement of Assets and Liabilities Gross and Net Amounts of Liabilities Presented in Financial Financial the Statement Instruments Instruments Cash Net Amount of Assets and Available for Collateral Collateral (Not less Liabilities Offset Pledged Pledged than zero) Counterparty DBAB $ $ $ — $ — $ FBCO 18,133 (6,341) — — 11,792 Total $ $ $ — $ — $ 40,035 See Note 1(d) regarding derivative financial instruments. 9. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Semiannual Report | 39 Franklin Strategic Mortgage Portfolio Notes to Financial Statements (unaudited) (continued) 9. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended March 31, 2014, the Fund did not use the Global Credit Facility. 10. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities: Commo n Stocks a $ $
